                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SHARLETTE VILLATORO,
                                   7                                                       Case No. 4:20-cv-00609-KAW
                                                       Plaintiff,
                                   8
                                                 v.                                        ORDER TERMINATING MOTION TO
                                   9                                                       DISMISS
                                         WALTERS & WOLF INTERIORS, et al.,
                                  10                                                       Re: Dkt. No. 11
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 7, 2020, Defendants filed a motion to dismiss Plaintiff Villatoro’s initial

                                  14   complaint. (Dkt. No. 11.) On February 21, 2020, Plaintiff filed an amended complaint. (Dkt. No.

                                  15   15.)

                                  16          Under Rule 15(a)(1)(B), a party may amend its pleading once as a matter of course within

                                  17   21 days of being served with a motion under Rule 12(b). The amended complaint was filed fewer

                                  18   than 21 days after service of the 12(b)(6) motion. Accordingly, the Court terminates the pending

                                  19   motion to dismiss, as the operative complaint is now the amended complaint.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 24, 2020

                                  22                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  23
                                                                                       United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
